DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-5, 9-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. (US 20110314228), “Blake”, in view of Tomita et al. (US 20080059715), “Tomita”.

2.	As per claim 1, Blake discloses receiving, at a memory sub-system from a host system [processor cores, figure 1], a request to write first data to a storage location on a set of non-cache memory devices that corresponds to a memory address [Main Memory 114 in each compute node, figure 1], the memory sub-system comprising a set of prefetch buffers [L2 cache in each compute node, figure 1], a set of cache memory devices [L1 cache in each compute node], and the set of non-cache memory devices [Main Memory 114 in each compute node, figure 1].
	Blake does not disclose expressly determining whether existing data is currently stored on a buffer; and in response to determining that existing data is currently stored on the buffer, writing data to at least both the buffer and a cache memory devices.
	Tomita discloses determining whether existing data is currently stored on a buffer [determining whether there is space on a cache, paragraph 100]; and in response to determining that existing data is currently stored on the buffer [no space, paragraph 100], writing data to at least both the buffer [L2 cache write, paragraph 100] and a cache memory device [L1 cache, figure 1].
	Blake and Tomita are analogous art because they are from the same field of endeavor of caching.	
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Blake by including the cache replacement method as taught by Tomita in paragraph 100.
	The motivation for doing so would have been efficient miss handling as expressly taught by Tomita in paragraph 6.

2.	As per claim 2, the cited prior arts disclose writing the first data to the set of prefetch buffers [L2 cache write, paragraph 100, Tomita]; and writing the first data from the set of prefetch buffers to the set of cache memory devices [L1 cache, figure 1, Tomita].

3.	As per claim 3, the cited prior arts disclose searching the set of prefetch buffers based on the memory address; and searching the set of cache memory devices based on the memory address [storage device addressing, figure 2, Tomita].

4.	As per claim 4, the cited prior arts disclose the searching of the set of prefetch buffers resulting in a first read hit; and the searching of the set of cache memory devices resulting in a second read hit [hit/miss, figure 10, Tomita].

5.	As per claim 5, the cited prior arts disclose wherein the searching the set of cache memory devices based on the memory address comprises at least one of: searching a sector cache, implemented by the set of cache memory devices, based on the memory address; or searching a page cache, implemented by the set of cache memory devices, based on the memory address [storage device addressing, figure 2, Tomita].

6.	As per claims 9-13 and 17-20, the examiner directs the applicant’s attention to claims rejection above.

Conclusion
A.	Allowable Subject Matter
	Claims 6-8 and 14-16 are objected to.
The primary reasons for allowance of claims 6 and 14 in the instant application is the combination with the inclusion in these claims that “wherein the request is a first request, wherein the storage location is a first storage location, wherein the memory address is a first memory address, and wherein the operations comprise: receiving, from the host system, a second request to read second data from a second storage location on the set of non-cache memory devices that corresponds to a second memory address; and in response to the second request, providing, based on the second memory address, the second data to the host system from one of the set of prefetch buffers, the set of cache memory devices, or the set of non-cache memory devices; determining whether the second data is provided to the host system from at least one of the set of prefetch buffers or the set of cache memory devices; and prefetching, based on a prefetch policy and based on the determining of whether the second data is provided to the host system from at least one of the set of prefetch buffers or the set of cache memory devices, third data from the set of cache memory devices to the set of prefetch buffers, the third data being stored on the set of non-cache memory devices at a set of storage locations corresponding to a set of sequential memory addresses, and the set of sequential memory addresses sequentially following the second memory address”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

B.	Claims Rejected
	Claims 1-5, 9-13, and 17-20 are rejected.

C.	Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U YU/Primary Examiner, Art Unit 2138